Appeal by the defendant from an amended judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered May 28, 1997, revoking a sentence of probation previously imposed by the same court upon a finding that she had violated conditions thereof, upon her admission, and imposing a sentence of imprisonment upon her previous conviction of criminal possession of a controlled substance in the fifth degree.
Ordered that the amended judgment is affirmed.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit (see, People v Jackson, 106 AD2d 93, 98; cf., People v Figueroa, 227 AD2d 501; People v Cannon, 208 AD2d 942). Mangano, P. J., Bracken, O’Brien, Pizzuto and Florio, JJ., concur.